 1   KARL OLSON (SBN 104760)
     AARON R. FIELD (SBN 310648)
 2   CANNATA O’TOOLE FICKES & OLSON LLP
     100 Pine Street, Suite 350
 3   San Francisco, California 94111
     Telephone:     (415) 409-8900
 4   Facsimile:     (415) 409-8904
     Email:         kolson@cofolaw.com
 5                  afield@cofolaw.com
 6   Attorneys for Intervenor
     THE SACRAMENTO BEE
 7
     JOHN A. LAVRA, CSB No.: 114533
 8   AMANDA L. MCDERMOTT, CSB No.: 253651
     LONGYEAR & LAVRA, LLP
 9   3620 American River Drive, Suite 230
     Sacramento, CA 95864
10   Phone:       916-974-8500
     Facsimile:   916-974-8510
11   Email:       lavra@longyearlaw.com
                  mcdermott@longyearlaw.com
12
     Attorneys for Defendants
13   COUNTY OF SACRAMENTO, SACRAMENTO
     COUNTY SHERIFF’S DEPARTMENT, SCOTT R.
14   JONES, JARROD HOPECK, and JEFFREY WILSON
15
                            UNITED STATES DISTRICT COURT
16
                          EASTERN DISTRICT OF CALIFORNIA
17

18   MAYCO M. RODRIQUE,                         Case No. 2:17-cv-02698-WBS-EFB
19     Plaintiff,                               STIPULATION AND [PROPOSED]
                                                ORDER MODIFYING PROTECTIVE
20    v.                                        ORDER
21   COUNTY OF SACRAMENTO,                      Date:             N/A
     SACRAMENTO COUNTY SHERIFF’S                Time:             N/A
22   DEPARTMENT, SCOTT R. JONES,                Judge:            Hon. Edmund F. Brennan
     JARROD HOPECK, JEFFREY WILSON,             Location:         Ctrm. 8, 13th Floor
23   and DOE 3 to 20,
24     Defendants.
25

26

27

28

                                   STIPULATION AND ORDER
                                 CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1                                            STIPULATION
                                                       2          This Stipulation and Order Modifying Protective Order (“Stipulation and Order”) is
                                                       3   entered into by and among Intervenor The Sacramento Bee (“Intervenor”) and defendants
                                                       4   County of Sacramento, Sacramento County Sheriff’s Department, Scott R. Jones, Jarrod
                                                       5   Hopeck, and Jeffrey Wilson (“defendants”) (collectively, “the parties”), by and through their
                                                       6   counsel.
                                                       7          WHEREAS, Intervenor moved to intervene in this matter for the purpose of, among
                                                       8   other things, lifting or modifying a previously issued protective order, ECF No. 40, such that
                                                       9   plaintiff Mayco M. Rodrique (“plaintiff”) would be permitted to disclose to Intervenor and
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   Intervenor can receive and report to its readers and the public on documents related to the use
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           of force incidents referenced in ECF No. 50-15, which includes at least the documents
                                                      12   described at ECF No. 49 at 7:13-11:16.
                 ATTORNEYS AT LAW




                                                      13          WHEREAS, at a hearing on August 28, 2019, the Court granted Intervenor’s motion to
                                                      14   intervene and directed the parties to meet and confer further about the documents at issue in
                                                      15   Intervenor’s motion.
                                                      16          WHEREAS, at the August 28, 2019 hearing and in a minute order issued thereafter, to
                                                      17   facilitate the parties’ meet and confer efforts, the Court ordered (1) the parties to file a proposed
                                                      18   stipulated attorney’s eyes only protective order; (2) defendants to provide Intervenor’s counsel
                                                      19   with the same versions of the documents at issue in Intervenor’s motion, including at least the
                                                      20   documents described at ECF No. 49 at 7:13-11:16, that defendants had previously provided to
                                                      21   plaintiff in discovery, subject to the order; (3) the parties to meet and confer about the legality
                                                      22   of preventing the documents at issue in Intervenor’s motion from being disclosed via a
                                                      23   protective order; and (4) the parties to present any remaining disputes to the Court in a later
                                                      24   joint statement to be filed by October 15, 2019 and heard by the Court on October 30, 2019 at
                                                      25   10:00 a.m.
                                                      26          WHEREAS, pursuant to the Court’s directives at the August 28, 2019 hearing, the
                                                      27   parties stipulated to an attorney’s eyes only protective order, and the Court entered that order as
                                                      28
                                                                                                             1
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   modified by the Court, ECF No. 71.
                                                       2          WHEREAS, the parties have met and conferred and believe that they have
                                                       3   independently resolved Intervenor’s pending dispute over the scope of ECF No. 40.
                                                       4          NOW, THEREFORE, IT IS STIPULATED AND AGREED that:
                                                       5          1.      Defendants shall transmit to Intervenor all documents at issue containing only
                                                       6   those redactions that the parties have agreed to accept in this litigation within five (5) days of
                                                       7   the date of entry of this stipulation and order by the Court. The documents at issue consist of
                                                       8   only the documents related to the use of force incidents referenced in ECF No. 50-15 that were
                                                       9   produced in discovery in the underlying litigation, which were bates labeled by Defendant
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   County as COS 001058-001071, 001110-001149, 001170-001251, 001265-001322, 001326-
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           001328, 001473-001572, 001586-001616, 001777-001847, and 030000-030591. These
                                                      12   documents containing only those redactions agreed to by the parties in this litigation shall be
                 ATTORNEYS AT LAW




                                                      13   referred to collectively herein as “the public documents.”
                                                      14          2.      For purposes of this stipulation and order, the parties have agreed to additional
                                                      15   redactions to certain material in order to include that material in the public documents. Those
                                                      16   additional redactions are to the materials bates labeled as: COS 001133,001135-001136,
                                                      17   001139-001140, 001142-001143, 001145-001146, 001316-001317, 001322, 001326-001327,
                                                      18   001784, 001797-001799, 001836, 001839, 001842-001843, 001845, 030011-030015, 030046-
                                                      19   030049, 030104-030106, 030302-03021, 030330-030361, 030370-030403, 030530-030546,
                                                      20   030576-030582. The prior version of the materials that were designated as confidential,
                                                      21   produced in this litigation subject to protective orders, and that do not contain these additional
                                                      22   agreed upon redactions remain subject to Protective Order (ECF No. 40) and Attorneys Eyes
                                                      23   Only Protective Order (ECF No. 71) and are not part of the public documents.
                                                      24          3.      Effective immediately upon defendants’ transmission of the public documents to
                                                      25   Intervenor pursuant to section 1, supra, ECF No. 40 shall be modified such that the public
                                                      26   documents and the information they contain are no longer protected from disclosure under ECF
                                                      27   No. 40 to the extent that they are not redacted.
                                                      28
                                                                                                              2
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1          4.      Effective immediately upon defendants’ transmission of the public documents to
                                                       2   Intervenor pursuant to section 1, supra, ECF No. 71 shall be modified such that the public
                                                       3   documents and the information they contain are no longer protected from disclosure under ECF
                                                       4   No. 71 to the extent that they are not redacted.
                                                       5          5.      Effective immediately upon defendants’ transmission of the public documents to
                                                       6   Intervenor pursuant to section 1, supra, the public documents and the information they contain
                                                       7   shall be public and not be subject to any previously imposed restriction by the Court to the
                                                       8   extent that they are not redacted.
                                                       9          6.      Nothing in this stipulation and order shall affect the validity or enforceability of
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   the Protective Order issued in the underlying litigation (ECF No. 40) as to documents and
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           information not specified in section 1, supra, that were not at issue in this litigation and are not
                                                      12   contained in the public documents.
                 ATTORNEYS AT LAW




                                                      13          7.      Within two business (2) days after defendants transmit the public documents to
                                                      14   Intervenor the Bee pursuant to section 1, supra, the parties shall file a joint statement verifying
                                                      15   that the transmission has occurred and the public documents have been redacted consistent with
                                                      16   their agreement. Provided that the parties verify that the public documents have been disclosed
                                                      17   and redacted in a manner that is consistent with their agreement, the scheduled hearing on this
                                                      18   joint statement will be vacated.
                                                      19          8.      This stipulation and order and the agreement that it memorializes do not waive
                                                      20   Intervenor’s right to argue that the information and kinds of information redacted in the public
                                                      21   documents pursuant to this agreement, stipulation, and order in this case should not be redacted
                                                      22   in other cases and contexts.
                                                      23          9.      The agreements made by the parties as to the documents at issue in this matter
                                                      24   are not intended to control any other document requests or disclosures. This agreement,
                                                      25   stipulation, and order does not in any way modify or amend the policy, procedure, or practice of
                                                      26   the County of Sacramento or the Sacramento County Sheriff’s Department as to production
                                                      27   and/or disclosure of law enforcement records and materials or the information contained therein
                                                      28
                                                                                                              3
                                                                                                  STIPULATION AND ORDER
                                                                                                CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   in litigation, discovery, and/or in response to requests made pursuant to the California Public
                                                       2   Records Act, except to the extent that this agreement, stipulation, and order makes the public
                                                       3   documents subject to disclosure under the California Public Records Act or other applicable
                                                       4   laws. Nothing in this paragraph is intended to indicate Intervenor the Bee’s agreement with any
                                                       5   such policies, procedures, and practices.
                                                       6          10.     Each party agrees to bear its own attorney’s fees and costs, and each party shall
                                                       7   bear its own attorney’s fees and costs pursuant to that agreement.
                                                       8                                        Respectfully submitted,
                                                       9   DATED: October 15, 2019              CANNATA O’TOOLE FICKES & OLSON LLP
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10
                                                                                                By:     /s/ Aaron R. Field
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11                                                AARON R. FIELD
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                      12                                        Karl Olson
                                                                                                Aaron R. Field
                 ATTORNEYS AT LAW




                                                      13
                                                                                                Attorneys for Intervenor
                                                      14                                        THE SACRAMENTO BEE

                                                      15   DATED: October 15, 2019              LONGYEAR & LAVRA, LLP
                                                      16
                                                                                                By:     /s/ Amanda L. McDermott
                                                      17                                                AMANDA L. MCDERMOTT

                                                      18                                        Attorneys for Defendants
                                                                                                COUNTY OF SACRAMENTO, ET AL.
                                                      19

                                                      20
                                                                                                [PROPOSED] ORDER
                                                      21
                                                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                      22

                                                      23   DATED: October 16, 2019              __________________________
                                                                                                HON. EDMUND F. BRENNAN
                                                      24                                        UNITED STATES MAGISTRATE JUDGE
                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                            4
                                                                                                STIPULATION AND ORDER
                                                                                              CASE NO. 2:17-CV-02698-WBS-EFB
